Latimer, Judge
(concurring in the result) :
I concur in the result.
I do not necessarily disagree with the disposition ordered by my associates, but there is an undeveloped area which, when explored, better presents my views. Before discussing them, I mention the fact that if the statement upon which the perjury offense was predicated was broken into its several parts, a conviction might be affirmed on the theory that the special court-martial did not decide the collateral matter of the marital status. That theory is not discussed because under the law officer’s instructions the complete statement was treated as a unit and the charge was given with that view in mind.
Generally speaking, these ten check offenses can be divided into two groups. Seven instruments were drawn on a bank in Missouri and three on a bank in Beeville, Texas. A finding of not guilty on the former could have been predicated on testimony other than that which is alleged to be false and, as a matter of fact, it had to be, for the testimony that the wife was to deposit $100.00 in the Beeville bank raised no issue as to them.
A different proposition is presented by the three other checks. In connection with those, there were six specifications with each check being the base for a charge of larceny under Article 121, Uniform Code of Military Justice, 10 USC § 921, and a dishonorable failure to place money on deposit to pay the instrument upon its presentment, in violation of the General Article, 10 USC § 934. Accordingly, we must look to those six offenses to determine the issue.
In United States v Martin, 8 USCMA 346, 24 CMR 156, I stated, “a defendant’s prior acquittal precludes his subsequent prosecution for perjury committed at the former trial, if a flat contradiction of the prior acquittal is involved in the subsequent prosecution.” I stand by that statement and use it as my measuring rod in this case.
As to the dishonorable failure to maintain a balance offenses, in the special court-martial proceeding the president defined the word dishonorably in the following language:
“. . . The term ‘dishonorably’, as used in the specifications refers to conduct that is characterized by fraud, deceit, dishonesty, evasion, or false or fraudulent promises.”
Here, as with the seven other check specifications, I do not believe the findings are necessarily supported by the testimony concerning the deposit. While the special court-martial record is scanty, there is evidence of careless handling of money matters, immediate efforts to make restitution, and other bits of testimony which could form the base for a holding that accused’s method of operation was not dishonorable.
It is in connection with the larceny charges that I find a flat contradiction. The accused admitted writing the checks, obtaining merchandise or money therefor, and having no account in the bank. Every element of larceny or its included offense of wrongful appropriation which was included in the charge of the president of the court-martial was admitted excepting the intent to deprive. Surely, unless the court-martial believed the testimony of the accused and his corroborating witness that she was to deposit money in the bank, the members could not conclude he did not intend to deprive the victims of their property, either permanently or temporarily. There just is no other peg upon which the court could hang its verdict of innocence. Accordingly, I say for a second court-martial to find accused’s story to be false impeaches the earlier judicial determination that it was true.
Insofar as the conspiracy offense is concerned, I, too, believe that it is barred. Where I part company with the board of review is that it makes the illegality of the overt act the determining factor. True it is that each successive step in carrying out a conspiracy need only be manifestations that the conspiracy is at work, but the point overlooked is that the agreement must be to commit an unlawful act or ac*345complish an unlawful purpose. Here the accused is charged with conspiring with Mrs. R. to commit perjury, and that is where the bar is erected. The previous court found the testimony to be true, and the Government is bound by that finding. Surely an agreement to testify to the truth is lawful, and a finding by the second court-martial that it is unlawful of necessity flatly contradicts the earlier finding.
For the foregoing reasons, I concur with my brothers.